(WDNC Rey. 01/17) Summons in a Civil Action

 

 

 

 

 

 

 

 

 

 

 

 

Civil Action No.
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))
Thi 5 summon for (name @ individual and title, if an, ee
ja Coo bet any FILED
was received by me on (date) i Novel as, _ AD3-O . HARLOTTE, NG
Oo I personally served the summons on the defendant at . APR ~3 2020
(place) . US-AISTRICT COURT
on (date) ; or _ WESTERN DISTRICT OF NO
O I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last
known address; or

rca I served the summons on (name of individual) ee Nor Loops” ,
who is designated by law to accept service of process on behalf of (name of organization)
Geck it Scott PLLC on (date) 62) 25 | 3650 jor
O I returned the summons unexecuted because ; or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of
$.

I declare under penalty of perjury that this information is true.

 

 

Date: VJorc 2) oo foe Lt kins
: co wf Aerver’s signature

K am L- oreen
Printed name and title . | 8c
VEZ gndion TAL ~@d N Osh

TMidion Trait € NC og 3009
Server’s address

Additional information regarding attempted service, etc:

Case 3:20-cv-00182-RJC-DSC Document5 Filed 04/03/20 Page 1 of 3

 

 
 

 

 

. 3550.3 abe 25332 515i 5134 LS

——
_ Postal Service

 
  
  

aoe

 

fe Sender Pisase "print your a cee and ZIP+4° in this bor :

a Le Cette \-. Cheek
WS oe Tie L kA

190.

Na :

 

 

 

 

 

Print you rina 6 an
so that we can return the fas to you.

i Attach this card to the back of the malipiece, _

or on ihe front if space permite.

Cl Agent
ss) Addresses
: Len Date of Delivery :

 

 

 

2. ‘Article Number Granster from “service Sipe

 

 

3. Service 7
Cl Adult Signaiure
( Adult Signature Restricted Delivery

1 Gertie Malo
C Certified Mail Restricted Delvery <

C) Collet on Delivery

 

sured Nall Restricted Delvery
_ aver $600).

Dometic Return Recelpt ¥

o Priority Mail Exprasstd

‘CG Registered Mal™
“1 Regleteied Mail Restricted |

Deilvery -

Cl Return Recolpt for
Marchandise

“1 Collect on ete Restricted Delivery 4 Signature Confirmation”
taser NM:

@30 O00) b583 7754

£7 Signature Confinmation
Restileted Delivery

 

 

Case 3:20-cv-00182-RJC-DSC Document5 Filed 04/03/20 Page 2 of 3

 

 
(WDNC Rey, 01/17) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

LEGRETTA F, CHEEK

Plaintiff
v.

Civil Action No. £3! 20 CW] 0 2- ZIT

BROCK & SCOTT, PLLC,
BIRHARI COOPER

a a ee a

Defendant
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address)

Birhari Cooper

Attention: Brock & Scott, PLLC
1315 Westbrook Plaza

Suite 100

Winston-Salem, NC 27103

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiffs attorney, whose name and address are:

LeGretta F. Cheek
113 Indian Trail Rd N Suite 100
Indian Trail NC 28079

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

 

Zid 2). Sh Date 3/23/2020

Frank G. Johns, Clerk
United States District Court

 

Case 3:20-cv-00182-RJC-DSC Document 5 Filed 04/03/20 Page 3 of 3

 

 
